DETAILED ACTION
The amendment filed on December 1, 2020 has been entered.
Claim 14 is cancelled, and claims 1, 3-11 and 15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the plurality of fin portions" in lines 5-6 and “the plurality of fin row portions” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the plurality of fin portions" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3-4 and 6-9 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novotney (1,850,601).
Novotney (annotated Figures 1 and 2, next page) discloses a heat exchanger 1 comprising:
a plate portion 2 including a top surface, bottom surface, a leading edge, a trailing edge and a plurality of internal passages 2a, 2b, 2c extending between an inlet and an outlet 3; and
a plurality of fin portion rows, wherein a first row of the plurality of fin portion rows  comprises at least two discrete fin portions 10 and a second row of the plurality of fin portion rows comprises fewer fin portions 10 than the first row, 
wherein the first row is closer to the inlet than any other of the plurality of fin portion rows and a last row of fin portions 10 is spaced closer to the outlet 3 than any of the other of the plurality of fin portion rows and is a continuous fin portion 10 extending uninterrupted from the leading edge to the trailing edge.
(Note: annotated Figure 1 has been modified to reflect the claim amendments.)
Regarding claim 3, Figure 1 (annotated, next page) discloses a first group of discrete fin portions 10 in the first row includes a first common length in a direction between the leading edge and the trailing edge.


    PNG
    media_image1.png
    885
    1254
    media_image1.png
    Greyscale


Regarding claim 4, Novotney (annotated Figures 1 and 2, above) discloses a heat exchanger 1 comprising:
a plate portion 2 including a top surface, bottom surface, a leading edge, a trailing edge and a plurality of internal passages 2a, 2b, 2c extending between an inlet and an outlet 3; and
a plurality of fin portion rows disposed transverse to the plurality of internal passages 2a, 2b, 2c, wherein a first row of the plurality of fin portion rows comprises at least two discrete fin portions 10 and a second row of the plurality of fin portion rows comprises fewer fin portions 10 than the first row, 
first row is closer to the inlet than the second row, a first group of discrete fin portions 10 in the first row includes a first common length in a direction between the leading edge and the trailing edge, and
wherein a second group of discrete fin portions 10 in the second row includes a second common length that is larger than the first common length.
Regarding claim 7, Figure 2 discloses the plate portion 2 comprises a plurality of plate portions 2 with corresponding pluralities of internal passages 2a, 2b, 2c, the plurality of plate portions 2 including flow channels for cooling air flow with the plurality of fin portion rows extending into each of the flow channels. 
Regarding claim 8, Figure 2 (annotated, page 4) discloses each of the top surface and the bottom surface include the plurality of fin portion rows.
Regarding claim 9, the recitation of “cast” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  Arguendo, Novotney (page 1, line 26-29) discloses the plate portion 2 is cast.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2014/0014308) in view of Patel (6,163,073).


a plate portion S including a top surface, bottom surface (underneath), a leading edge, a trailing edge and an inlet I1 and an outlet O; and
a plurality of fin portion rows 1, 2, 3, wherein a first row 2 of the plurality of fin portion rows 1, 2, 3 comprises at least two discrete fin portions 21 and a second row 3 of the plurality of fin portion rows 1, 2, 3 comprises fewer fin portions than the first row 2,
wherein the first row 2 is closer to the inlet I1 than the second row 3, a first group of discrete fin portions 21 in the first row 2 includes a first common length in a direction between the leading edge and the trailing edge, and
wherein a second group of discrete fin portions 31 in the second row 3 includes a second common length that is larger than the first common length (Figure 2B);


    PNG
    media_image2.png
    881
    838
    media_image2.png
    Greyscale


Patel (Figures 1-2) discloses a heat exchanger 10 comprising:
a plate portion 12 including a top surface, bottom surface (underneath), a leading edge, a trailing edge and an inlet and an outlet, respectively; 
a plurality of fin portions 14 in a single row; and
and a plurality of internal passages (i.e. heat pipes 18 in grooves 34, 36, 38) extending between the inlet and the outlet for the purpose of improving heat transfer with the heat source 22.


    PNG
    media_image3.png
    480
    935
    media_image3.png
    Greyscale


It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Wu et al. a plurality of internal passages extending between the inlet and the outlet for the purpose of improving heat transfer with the heat source as recognized by Patel.  In the combination of references, the internal passages 18 as taught by Patel extending between the inlet and the outlet (i.e. leading edge and trailing edge) would be disposed transverse to the plurality of fin portion rows 1, 2, 3 of Wu et al. 
.
Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Claim(s) 4-5 and 10 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Patel (6,163,073).” on page 5.
The instant Office action correctly states,
“Claim(s) 4-5 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2014/0014308) in view of Patel (6,163,073).”
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.  No further comments are deemed necessary at this time.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/LEONARD R LEO/Primary Examiner, Art Unit 3763